TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00071-CV



                     Texas Department of Insurance; and Mike Geeslin,
             in his Official Capacity as Commissioner of Insurance, Appellants

                                               v.

                                 State Farm Lloyds, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. D-1-GN-10-000987, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss this appeal. We grant

appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed on Appellants’ Motion

Filed: September 28, 2011